DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on December 2, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, and 3.  
Claims 1-3 and 5-6 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 3 have been amended to include the phrase “… a light from a light source to enter into the transparent optical element a real surface totally reflecting the light entered from the incident surface an optical path changing unit disposed on the rear surface the optical path changing unit changing an optical path of the light guided in the transparent optical element and an outgoing surface emitting the guided inside the transparent optical element and changed in the optical path by the optical path changing unit” and the phrase “the stereoscopic image has two planes positioned on mutually different planes wherein the two planes are parallel to each other identical in shape and identical in size wherein when viewed in a direction perpendicular to the two planes do not completely overlap each other”.  The specification fails to teach how could the transparent optical element with the optical path changing unit disposed on the rear surface is able to create the stereoscopic image has two planes positioned on mutually different plane and the two planes are parallel to each other.  Simply having optical path changing unit will not be able to provide stereoscopic image have two planes that are mutually different.  The specification and claims therefore are not enabling the claims.  
Claim 3 has been amended to include the phrase “the two planes are parallel to each other”.  The specification fails to teach how can the two planes be parallel to each yet also be vertical to each other as recited in dependent claim 6.  The specification fails the claim.  
Claims 2 and 5-6 inherit the rejections from their respective based claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Robinson  et al (US 2015/0160404 A1) in view of the US patent application publication by Dunn et al (US 2014/0268327 A1).
Claims 1 and 3 have been significantly amended to necessitate the new grounds of rejection.  
Robinson et al teaches a method and display, with regard to claims 1 and 3, for stereoscopic image, using a display device with a stepped waveguide (1, Figure 1B, 24, and 26-27) serves as the transparent optical element wherein the transparent optical element comprises an incident surface for light from a light source (15, 215, and/or 201) to enter into the waveguide or the transparent optical element, a rear surface totally reflecting the light entered from the incident surface, an extraction features (12) serves as the optical path changing unit disposed on the rear surface and an outgoing surface emitting the light guided inside the transparent optical element.  The extraction feature or the optical path changing unit changes an optical path of the light guided inside the transparent optical element.  The emitted light form the outgoing surface changed in optical path by the optical path changing unit or the extraction features, (please see Figures 1B, 24, and 26-27).  
Robinson et al teaches that the emitted light is to be recognized by an observer as a stereoscopic image from the optical element and the observer is able to visually recognize read surface side of the display device through the transparent optical element or the waveguide.  Robinson et al further teaches that two viewing window planes (500 and 502, Figures 24, and 26-27) may be generated which either implicitly implies or obvious to one skilled in the art to make the generated stereoscopic image have two planes that positioned on mutually different planes and the two planes may be parallel to each other.  As shown in Figure 26, the two image planes may further be identical in shape and in size, and when viewed in a direction perpendicular to the two planes the two planes do not completely overlap with each other.  
This reference has met all the limitations.  It however does not teach explicitly that the stereoscopic image is displayed at least a part on a plane that is not parallel to the outgoing surface of the transparent optical element.  Dunn et al in the same field of endeavor teaches an optically variable device that is comprised of a transparent optical element or substrate (1, Figure 1) with optical element (2) as optical path changing unit for providing stereoscopic image to observer outside the transparent substrate.  Dunn et al teaches that based on the location and orientation of the optical elements (2) the focal point (4) of the stereoscopic image may be adjusted along the optical axis perpendicular to the outgoing surface of the transparent optical element, (please see Figure 1 and paragraph [0028]).  This means by arranging the optical path changing unit to have different orientation and location, the stereoscopic image may be displayed at least partially on a plane not parallel to the outgoing surface of the transparent optical element.  It would then have been obvious to one skilled in the art to apply the teachings of Dunn et al to modify the display device of Robinson et al to allow the displayed stereoscopic image be at least in  part that is in a plane not parallel to the transparent optical element for the benefit of enhancing the depth perception for the stereoscopic image.  
With regard to claim 2, Robinson et al in light of Dunn et al teaches that the at least part of the stereoscopic image is displayed on a plane vertical to the outgoing surface of the transparent optical element, (please see Figure 1 of Dunn et al).  
With regard to claim 5, in light of Dunn et al it is within general level skilled in the art to design the stereoscopic image to have a line connecting the two planes.  
With regard to claim 6, it is rejected under 35 USC 112, first paragraph for the reasons stated above.  It is noted that the two planes cannot be parallel to each other (as stated in based claim 3) yet also vertical to each other.  This claim cannot be examined further.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are mainly drawn to the newly amended claims that they have been fully addressed in the reasons for rejection set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872